 WALKER BUTLER, P.J., SUPERIOR COURT, COOK COUNTY221Walker Butler,Presiding Judge, Superior Court of Cook County,Ill.andUpper Lakes Shipping,Ltd.andSeafarers' Inter-national Union of North America.CaseNo. A 0-37. August21, 1962ORDER DISMISSING PETITION FOR ADVISORY OPINIONThis is a petition filed on May 21, 1962, by Walker Butler, PresidingJudge, Superior Court of Cook County, Illinois, herein called thePetitioner, pursuant to Sections 102.98 and 102.99 of the Board'sRules and Regulations, Series 8, as amended, requesting an AdvisoryOpinion with respect to the jurisdictional issue raised in an injunctionproceeding instituted before the Petitioner by Upper Lakes Shipping,Ltd., a Canadian corporation, herein called Upper Lakes.Thereafter,on May 24, 1962, Seafarers' International Union of North America,herein called SIUNA, one of the defendants in the injunction pro-ceedings, filed, a "Response to Petition for Advisory Opinion" t con-tending that this Board, and not the Superior Court of CookCounty, had jurisdiction over the dispute involved in the injunctiveproceedings.On May 25, 1962, Upper Lakes moved to strike the Response, argu-ing that the court and not this Board has jurisdiction because theinjunction dispute involved "the internal management and economyof a foreign ship."The SIUNA filed an opposition to this motionto strike.On June 6, 1962, Ross M. Madden, Regional Director forthe Thirteenth Region of the National Labor Relations Board, hereincalled the Regional Director, filed a motion to intervene with a state-ment setting forth jurisdictional facts developed in his investigationof unfair labor practice charges filed against Upper Lakes and certainCanadian unions in Cases Nos. 13-CA-4480, 13-CA-4480-2, 13-CB-1128, and 13-CB-1128-2. Subsequently, Upper Lakes and SIUNAfiled additional supporting documents including motions, pleadings,exhibits, transcripts,and decisions in other Board and courtproceedings.The Board has duly considered all the documents and attachmentsthereto submitted by the Petitioner, SIUNA, Upper Lakes, and theRegional Director.ItsAdvisory Opinion rules, like those for De-claratory Orders, "are designed primarily to determine questions ofjurisdiction by the application of the Board's discretionary standardsto the `commerce' operations of an employer."'Advisory Opinionshave usually been rendered in those cases where the employer's com-merce operations would be determinative of the Board's exercise ofdiscretionary jurisdiction, legal or statutory jurisdiction having been'SIUNA fileda supplementto itsResponse on June 6, 1962.'ReynoldsMetal Co.,134 NLRB 1187;NationalBulk Carriers,134 NLRB 1186.138 NLRB No. 36. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished.However, questions as to the Board's legal or statutoryjurisdiction, involving as they do, the Board's reach under the Act,have generally not been so resolved because of the complicated natureof the legal and factual issues inherent therein and arising therefrom.Such highly complex issues are not infrequently raised in cases, likethe present, which concern primarily the assertion of jurisdiction overforeign flag vessels owned by foreign employers, manned by foreigncrews, and represented by foreign labor organizations.The Board'sinformal Advisory Opinion procedures generally do not lend them-selves to the development of the full and complete record essential toenable the Board to make an informed judgment on the importantjurisdictional issues raised in foreign flag cases like the instant one.Determination of such jurisdictional issues requires an adequate pres-entation based upon a full and complete record, not present here.Accordingly, IT IS HEREBY ORDERED, that the Petition for AdvisoryOpinion herein be, and it hereby is, dismissed.The Board's dismissalis not to be construed as determining the merits of the jurisdictionalissue with respect to Upper Lakes or as precluding, in appropriatecircumstances, the assertion of jurisdiction over secondary Americanemployers whose operations are affected by conduct of others arisingin the United States.Thus in the instant case, even assumingargu-endothe lack of jurisdiction over Upper Lakes, the Board is not fore-closed from invoking its jurisdiction over the picketing activities inthe port of Chicago to the extent that they affect the operations ofsecondary American companies over whom the Board will assertjurisdiction,However, we do not reach this issue because it has notbeen presented to the Board upon the record herein.Under thesecircumstances, the Order herein is limited to the single issue raisedwith respect to the Board's jurisdiction over Upper Lakes.Licensed Tugmen's and Pilots'Protective Association of America,AFL-CIOandGrain Elevator Workers Union,Local No. 418,International Longshoremen's Association,AFL-CIOandGrainTrimmers Union, Local No. 101,International Longshoremen'sAssociation,AFL-CIOandTwinCityBarge and Towing Com-pany.Cases Nos. 13-CP-35,13-CC-271, and 13-CC-276. August22, 1962DECISION AND ORDEROn May 1, 1962, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, in which heconcluded that Licensed Tugmen's and Pilots' Protective Associationof America, AFL-CIO, is not a labororganizationwithin the mean-ing of the Act, and recommended that the complaint be dismissed,138 NLRB No. 31.